Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14, 16-29 are allowed.
Regarding claim 1, the prior art does not teach or suggest “An exterior rearview mirror assembly configured for mounting at an exterior portion of a vehicle” including the specific arrangement for “wherein said mirror actuator, when said motors are electrically operated, adjusts said body portion, said mirror reflective element and said mirror casing together and in tandem relative to said adapter plate and said bracket at said base portion to adjust a rearward field of view of the driver viewing said mirror reflective element with said exterior rearview mirror assembly mounted at the equipped vehicle;” and “wherein said aperture allows for movement of said mirror casing relative to said base portion during operation of said mirror actuator without direct contact between said mirror casing and said base portion.” as set forth in the claimed combination(s).
With respect to claims 2-14, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 16, the prior art does not teach or suggest “An exterior rearview mirror assembly configured for mounting at an exterior portion of a vehicle” including the specific arrangement for “wherein said mirror actuator, when said motors are electrically operated, adjusts said body portion, said mirror reflective element and said mirror casing together and in tandem relative to said adapter plate and said bracket at said base portion to adjust a rearward field of view of the driver viewing said mirror reflective element with said exterior rearview mirror assembly mounted at the equipped vehicle;” and “wherein said aperture allows for movement of said mirror casing relative to said base portion during operation of said mirror actuator without direct contact between said mirror casing and said base portion.” as set forth in the claimed combination(s).
With respect to claims 17-25, these claims depend on claim 16 and are allowable at least for the reasons stated supra.
Regarding claim 26, the prior art does not teach or suggest “An exterior rearview mirror assembly configured for mounting at an exterior portion of a vehicle” including the specific arrangement for “wherein said mirror actuator, when said motors are electrically operated, adjusts said body portion, said mirror reflective element and said mirror casing together and in tandem relative to said adapter plate and said bracket at said base portion to adjust a rearward field of view of the driver viewing said mirror reflective element with said exterior rearview mirror assembly mounted at the equipped vehicle;” and “wherein said aperture allows for movement of said mirror casing relative to said base portion during operation of said mirror actuator without direct contact between said mirror casing and said base portion;” as set forth in the claimed combination(s).
With respect to claims 27-29, these claims depend on claim 26 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herrmann (US 20170267179) – although the base was inside the casing without direct contact, the tandem motion of the casing with the mirror element was not present and not reasonably combinable to achieve the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872